DETAILED ACTION
Claims 1, 6-14, 16, 19-20 and 22-28 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on October 19, 2020 has been entered.
Claims 1, 6-14, 16, 19-20 and 22-28 are pending. Claims 22-28 are newly added. Claims 2, 15 and 21 are cancelled. Claims 1, 14 and 20 are amended. 
Applicant’s arguments, filed October 19, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election of the invention of Group I (original claims 1-18), directed to a suspension of amorphous tolvaptan particles, hydroxypropyl methylcellulose (HPMC) and a solvent, and a method for producing the suspension, as stated in the reply filed December 27, 2016, which is still in effect over the claims.
At p.3 of the April 5, 2017 Office Action, Applicant was notified that the originally required election of a single disclosed species of polymer from instant claim 6 was withdrawn. 
Accordingly, claim 19 remains withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
Instant claims 1, 6-14, 16 and 20, as well as newly added claims 22-28, circumscribe Applicant’s originally elected subject matter and such claims are herein acted on the merits infra.
Status of Rejections Set Forth in the Final Office Action of June 17, 2020
	The rejection of claim 20 under AIA  35 U.S.C. §103 as being unpatentable over Namburi et al. (U.S. Patent Application No. 2008/0260837 A1; 2008) in view of Kondo et al. (WO 2009/001968 A1; 2009) and Wu et al. (WO 2011/160541 A1; 2011), citing to U.S. Patent Application Publication No. 2013/0102588 A1 as an English translation of the same, further citing to European Medicines Agency (“CHMP Assessment Report for SAMSCA”, 2009) and Merriam-Webster (“Syrup”, Online) to show facts, as set forth at p.2-4 of previous Office Action dated June 17, 2020 is now withdrawn in view of Applicant’s amendments to claim 20 as presented in the October 19, 2020 submission.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, Applicant recites that the suspension comprises “particles consisting of amorphous tolvaptan and HPC or HPMC”, which renders the claim indefinite because it is unclear if the particles consist of (i) amorphous tolvaptan and HPC, or HPMC, or (ii) amorphous tolvaptan and one of either HPC or HPMC. Clarification is required. 
For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected.


Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 28, Applicant recites “[t]he suspension for oral administration according to claim 1, wherein an amount of the HPMC (b) is 0.1 to 5% by weight based on a total weight of the suspension”, which fails to clearly further limit the subject matter of parent claim 1 because instant claim 1 already provides for “wherein an amount of the HPMC (b) is 0.1 to 5% by weight based on a total weight of the suspension”. Applicant’s dependent claim 28, therefore, fails to add any further physical and/or structural features to the instantly claimed suspension that are not already provided for in instant claim 1. Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 6-14, and 16, as well as newly added claims 22-28, are rejected under 35 U.S.C. 103 as being unpatentable over Namburi et al. (U.S. Patent Application No. 2008/0260837; 2008) in view of Kondo et al. (WO 2009/001968; 2009) and Doi et al. (JP 11-021241 A; 1999, citing to Applicant’s English translation as provided with the 08/26/15 Information Disclosure Statement),
further citing to European Medicines Agency (“CHMP Assessment Report for SAMSCA”, 2009) and Merriam-Webster (“Syrup”, Online) to show facts, 
each already of record, for the reasons of record set forth at p.5-14 of the previous Office Action dated June 17, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 2 and 15 necessitate the removal of such claims from the statement of the rejection above. 
Newly amended claims 1 and 14, as well as newly added claim 28, recite “wherein an amount of the HPMC (b) is 0.1 to 5% by weight based on a total weight of the suspension for oral administration”. 

Thus, in 100 g total weight of the aqueous suspension, the suspension contains 1.0% (or 1.0 g) of HPMC, which meets Applicant’s range recited in instant claims 1, 14 and 28 (0.1 to 5% by weight based on the total weight of the suspension). 
Newly added claim 22 depends from claim 1 and recites “wherein the HPMC (b) has the viscosity of 1 to 4000 mPa∙s in the 2% aqueous solution at 20°C”.
Newly added claim 24 depends from claim 22 and recites “wherein the amount of the particles containing amorphous tolvaptan (a) is 0.01 to 5% by weight based on the total weight of the suspension”.
Newly added claim 23 depends from claim 1 and recites “wherein the amount of the particles containing amorphous tolvaptan (a) is 0.01 to 5% by weight based on the total weight of the suspension”.
As established above, Namburi’s exemplified suspension exemplifies the use of 1.0% HPMC with viscosity of 6 mPa∙s (defined in Namburi et al. as measured in a 2% aqueous solution at 20°C, such as METHOCEL E6 LV), which clearly meets Applicant’s requirement that the HPMC possess a viscosity of 1-4000 mPa∙s in 2% aqueous solution at 20°C.
Also, for every 100 g total weight of the aqueous suspension exemplified in Namburi’s disclosure, the suspension contains 2.0% (or 2.0 g) of the active pharmaceutical component (in the instant case, particles of amorphous tolvaptan and HPC polymer, as suggested in the grounds for rejection by the combined teachings of Namburi in view of Kondo and Doi), which meets Applicant’s range recited in instant claims 1 and 23-24 that the suspension comprise 0.01-5% by weight particles of amorphous tolvaptan based on the total weight of the suspension.
Applicant’s newly added claims 25-27 are also properly included in the instant rejection for the same reasons applied above to claims 22-24, which apply equally to instant claims 25-27 as well.
Applicant’s remaining amendments to claims 1 and 14 are editorial in nature only, seeking only to clarify the content of the recited particles, and do not alter the remaining scope of the claims or the reasons provided in support of the rejection of such claims. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Applicant maintains that claim 1 is patentable for the reasons explained in the Response filed September 16, 2020, which are incorporated by reference [in] their entirety” (Remarks, p.10).
The arguments have been fully and carefully considered, but are not found persuasive. 
Insofar as Applicant relies upon the previously submitted remarks filed in the after-final submission of September 16, 2020 to allege patentable distinction of the subject matter of instant claim 1 over the cited prior art teachings, such remarks continue to remain unpersuasive for the extensive reasons provided in the September 25, 2020 Advisory Action, which are herein incorporated by reference (but not repeated in the interest of brevity in the record).
Applicant argues that “[t]he present specification is not prior art”, stating that “the Examiner’s reliance on the present specification to support the obviousness rejection is clearly the use of improper hindsight reasoning” (Remarks, p.11). Applicant contends that “[t]he citation to Doi in the present specification is not relevant to the question of whether a person of ordinary skill in the art would have thought to use Doi’s particles in the method of Namburi” (Remarks, p.11). Applicant opines that “Doi is directed to particles of tolvaptan and a polymer for use in a solid dosage form” and that there is “no reason” that the skilled artisan would “form particles of tolvaptan with a polymer” before “adding the tolvaptan to Namburi’s suspension containing a polymer” (Remarks, p.11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s assertion that the grounds for rejection improperly rely upon the as-filed specification of the instant application as prior art is not a point well taken. In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only knowledge that was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, in the instant case, the knowledge relied upon for the purposes of rejecting prima facie obvious flows directly from the prior art teachings cited and does not, in any way, rely upon Applicant’s own specification for such teachings or guidance. 
Here, the sole purpose of citing to Applicant’s as-filed specification was to underscore the fact that his characterization of Doi’s teachings as being exclusively related to solid oral dosage forms is clearly incorrect. Again, Doi’s teachings relate not only to solid forms, such as tablets, but also powders – specifically exemplifying amorphous tolvaptan particles with HPC in the form of a powder. The disclosure of Doi, therefore, is relevant not only for what it may teach with regard to solid oral dosage forms, but also for what it teaches with regard to the preparation of particulate powders thereof. Applicant’s attempt to characterize Doi’s teachings as being immaterial to the instant claims because it fails to teach anything beyond the formulation of solid oral dosage forms cannot be accepted in light of the clear teachings therein (which are also clearly directed to the preparation of particulate powders of amorphous tolvaptan with HPC polymer). This fact is further underscored by Applicant’s own disclosure that Doi’s method of formulating amorphous tolvaptan particles was explicitly described as a means for formulating the instantly claimed particles of amorphous tolvaptan and polymer (“the particles containing amorphous tolvaptan can be prepared by a spray-drying method in accordance with the disclosure of JP 11-21241 A”, p.12, l.10-12), and the fact that “powder” forms of amorphous tolvaptan and polymer are explicitly disclosed for use in the instantly claimed liquid suspension. Such disclosure by Applicant is not relied upon to form the grounds for rejection, but rather simply to demonstrate that Applicant cannot on one hand unilaterally dismiss Doi’s teachings as not being relevant to the instantly claimed liquid suspension for allegedly being limited to solid dosage forms, but then on the other hand acknowledge in his own disclosure that Doi’s teachings do, in fact, also teach the preparation of particulate amorphous tolvaptan powders (which are suitable for use in the instantly claimed suspension).
Applicant’s position that the skilled artisan would not have sought Doi’s teachings to further formulate the amorphous tolvaptan particles with a polymer for use in Namburi’s aqueous liquid suspension is unavailing. The fact that Namburi’s aqueous liquid suspension already improves the solubility of a hardly soluble drug does not preclude the ordinarily skilled artisan from identifying ways in which to further improve the solubility of this hardly soluble drug - such as, in this case, employing Doi’s 
Applicant goes on to argue that “the citation to Doi in the present specification is not relevant to the question of whether it was unexpected that substantially superior results are obtained by using HPMC in the suspension as compared to using HPC in the suspension” (Remarks, p.11). Applicant asserts that “while Namburi may disclose that HPMC is preferred, Namburi also discloses that HPC is similarly suitable”, but “the experimentation in the present specification demonstrates that there was a high degree of unpredictability in the prior art, because the crystallization results after long-term storage were not simply improved, but were substantially different when using HPMC as compared to HPC” (Remarks, p.11). Applicant opines that “[t]his result is not predicted by the prior art” (Remarks, p.11).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s continued focus on Namburi’s disclosure of HPC as an alternative water-soluble, low viscosity cellulose polymer – despite the fact that HPC was not the preferred or exemplified water-soluble, low viscosity cellulose polymer in Namburi et al. – is unavailing. Again, Applicant fails to consider the fact that the preferred water-soluble, low viscosity cellulose polymer of Namburi’s stable aqueous suspension is HPMC (“[h]ydroxypropyl methylcellulose polymers are preferred”; para.[0017]) – not HPC. Most importantly, however, Namburi’s exemplified aqueous suspension cited explicitly as the basis for the rejection (and the proposed prima facie obvious modifications thereof) clearly and unequivocally employs HPMC as the water-soluble, low viscosity cellulose polymer of the suspension. There is no reason, then, for one of ordinary skill in the art before the effective filing date of the claimed invention to consider selection of a specific water-soluble, low viscosity cellulose polymer from the broader group of either HPMC or HPC – this selection was already expressly made by Namburi’s exemplified embodiment. Accordingly, the unpredictability that may yield specifically from the use of HPC as compared to HPMC is not expressly germane to the closest prior art composition exemplified by Namburi et al. because the closest exemplified embodiment of Namburi et al. already particularly and specifically teaches the use of HPMC – not HPC – as the water-soluble, low viscosity cellulose polymer of the stable aqueous suspension. 

The arguments have been fully and carefully considered, but are not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”. MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67) (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Importantly, any objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP §716.02(d). Also, Applicant, not the Office, has the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See also Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
In the previously filed September 16, 2020 Reply, Applicant relied upon Fig.1 as evidence allegedly establishing that the use of 5% HPMC in the tolvaptan suspension was significantly improved as compared to 5% HPC in not reducing the “dissolution rate” after storage at 40°C for 4 weeks (see, e.g., p.7-8 of the 09/16/20 Reply, which states “the [c]omparative [e]xamples (e.g., Comp. Ex. 1C) clearly demonstrated that the use of HPC 5% was significantly inferior to HPMC 5%”, as Fig.1 “shows that only the suspension containing HPMC of Preparation Example 1D demonstrated no reduction in dissolution rate after storage at 40°C for 4 weeks”). Applicant’s proffered comparison between (i) an aqueous suspension of particles of amorphous tolvaptan with HPC (0.15 g) in a weight ratio of 2:1 dispersed in 5% HPC (5 g) and purified water (95 g), and (ii) an aqueous suspension of particles of amorphous tolvaptan with HPC (0.15 g) in a weight ratio of 2:1 dispersed in 5% HPMC (5 g) and purified water (95 g), fails to 
Even if Fig.1 and the underlying experimental studies were found to be probative of unexpected properties (which the Examiner does not concede), it bears note that Applicant’s tested formulations are not clearly commensurate in scope with the claims which the evidence is offered to support. Here, Applicant’s comparative formulations specifically employ particles of amorphous tolvaptan with HPC polymer in a weight ratio of 2:1, as well as water as the base solvent, which constitute features that are not explicitly accounted for in Applicant’s broadest claimed embodiments. See, e.g., claims 1 or 14, which recite only that the particles of amorphous tolvaptan are formulated with “a polymer” of any type, that the suspension contains any “solvent”, or that the quantity of HPMC ranges anywhere from 0.1-5% by weight based on the total weight of the suspension. Applicant’s dependent embodiments are also not so limited – instant claim 6 provides for the polymer of the amorphous tolvaptan particles to be either HPC or HPMC (not just HPC, as exemplified), and instant claim 7 provides for the weight ratio of tolvaptan to polymer in the recited particles to be within the broad range of from 8:1 to 1:4 (not just a weight ratio of 2:1). In addition, there is no clear evidence that explicitly demonstrates the HPMC used in the proffered comparison exhibits the requisite viscosity of the broadest claimed embodiments (in claims 1, 14, 22, or 25, that the HPMC has a viscosity of 1-4000 mPa∙s in 2% aqueous solution at 20°C), or that varying the viscosity of the HPMC over this full claimed range and/or the amount of the particles of amorphous tolvaptan over the full range of 0.01-5% by weight based on the total weight of the suspension would have preserved these allegedly unexpected properties. Applicant’s data upon which he relies is 
Accordingly, the data referenced by Applicant in the as-filed specification is insufficient to establish that Applicant’s claimed suspension yields unexpected advantages over the closest prior art that also correlate to the full scope of subject matter claimed. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
For these reasons supra, rejection of claims 1, 6-14, 16 and 22-28 is proper.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Namburi et al. (U.S. Patent Application No. 2008/0260837 A1; 2008) in view of Kondo et al. (WO 2009/001968 A1; 2009) and Doi et al. (JP 11-021241 A; 1999, citing to Applicant’s English translation as provided with the 08/26/15 Information Disclosure Statement), further citing to European Medicines Agency (“CHMP Assessment Report for SAMSCA”, 2009) as evidence.
All references are already of record.
Namburi et al. teaches a physically stable pharmaceutical suspension comprising (i) an active pharmaceutical component that is sparingly soluble to insoluble in water; (ii) a water-soluble, low viscosity grade cellulose polymer with a viscosity range of about 3-50 mPa·s (as measured at 2.0% concentration in water at 20°C) as a surfactant; (iii) a suspending agent; and (iv) water (p.1, para.[0009]). Namburi et al. teaches that the active component must be sparingly soluble in water (defined as 1 part of active to 30-100 parts of water solvent) or insoluble (defined as 1 part of active to at least 10,000 parts of water solvent) and is not limited to, e.g., ibuprofen, acetaminophen, etc. (p.2, para.[0015]). Namburi et al. teaches that the active pharmaceutical component is present in the suspension in a therapeutic amount from about 0.1-20 wt% based on the total volume of the suspension (p.2, para.[0015]). Namburi et al. defines the water-soluble, low viscosity grade cellulose polymer with a viscosity range of about 3-50 mPa·s, preferably about 3-15 mPa·s, as measured as a 2% w/v aqueous solution at 20°C, wherein HPMC polymers are particularly preferred (p.2, para.[0016]-[0017]). Namburi et al. teaches specific HPMC polymers suitable for use in the disclosed suspension, which include METHOCEL E3 LV, METHOCEL E5 LV, METHOCEL E6 LV, METHOCEL E-15 LV and METHOCEL E50 LV (which have viscosity of, respectively, 3, 5, 6, 15 and 50 mPa·s as measured in 2% aqueous solution at 20°C; p.2, para.[0018]). Namburi et al. teaches that the water-soluble, low viscosity grade cellulose polymer is preferably present in an amount of about 0.1-5 wt% based on the total volume of the suspension (p.2, para.[0019]). Namburi et al. exemplifies a pharmaceutical suspension of ibuprofen containing HPMC with 
    PNG
    media_image1.png
    251
    318
    media_image1.png
    Greyscale
, and additionally teaches that the suspension is prepared by uniformly dispersing the active pharmaceutical ingredient ibuprofen into the main aqueous solution containing the HPMC with viscosity of 6 mPa·s using a homogenizer for continuous stirring (Ex.1, p.4, para.[0031]-[0042]). 
Namburi et al. differs from the instant claim only insofar as it does not explicitly teach the incorporation of amorphous tolvaptan as the active pharmaceutical ingredient of the exemplified aqueous suspension, or that such particles of amorphous tolvaptan consist of the amorphous tolvaptan with HPC or HPMC (claim 20). 
Kondo et al. teaches that tolvaptan is sparingly soluble in water (p.1, l.11-15). 
Doi et al. teaches the vasopressin antagonist 7-chloro-5-hydroxy-1-[2-methyl-4-(2-methylbenzoylamino)benzoyl]-2,3,4,5-tetrahydro-1H-benzoazepine1 as having poor solubility and absorption from the alimentary canal when used in the form of solid granules or tablets (para.[0002]). Doi et al. teaches the formulation of an amorphous solid preparation of 7-chloro-5-hydroxy-1-[2-methyl-4-(2-methylbenzoylamino)benzoyl]-2,3,4,5-tetrahydro-1H-benzoazepine with HPC for improving solubility and absorption of the drug from the alimentary canal (para.[0005], [0007]). Doi et al. teaches that the HPC preferably exhibits a viscosity in the range of 2-10 cps, preferably 3-6 cps, at 20°C in 2% aqueous solution (para.[0014]). Doi et al. exemplifies the formulation of 7-chloro-5-hydroxy-1-[2-methyl-4-(2-
European Medicines Agency teaches that tolvaptan is “practically insoluble in water”, reporting that the solubility of tolvaptan is 0.00005 w/v% at 25°C (“Pharmacokinetics”, p.16). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting tolvaptan for ibuprofen in Namburi’s pharmaceutical aqueous suspension because Namburi et al. teaches the use of his aqueous suspension for providing a stable, uniform aqueous suspension of an active pharmaceutical component that was sparingly soluble to insoluble in water and both Kondo et al. and Doi et al. expressly teach that tolvaptan was known to be poorly soluble in water. The substitution, therefore, of tolvaptan for ibuprofen would have been prima facie obvious before the effective filing date of the claimed invention because ibuprofen and tolvaptan were each well-known in the art as insoluble active pharmaceutical agents and, therefore, would have been reasonably interchanged with one another in Namburi’s aqueous suspension, particularly in view of Namburi’s teaching that the active pharmaceutical component was not specifically limited so long as it met the proffered definition of “sparingly soluble in water” or “insoluble in water”.2 “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to specifically use the amorphous form of tolvaptan for this purpose because Doi et al. teaches that amorphous tolvaptan was particularly suitable for use in a pharmaceutical formulation of tolvaptan to improve solubility and oral absorption thereof. The skilled artisan would have recognized that the function of Namburi’s aqueous suspension was to improve the stability, solubility and dispersion of a sparingly soluble or insoluble pharmaceutical agent in water and, therefore, would have also been a suitable means for improving the solubility of amorphous tolvaptan in a manner similar to Doi’s amorphous tolvaptan formulation. 
The ordinarily skilled artisan before the effective filing date of the claimed invention would have also had a reasonable expectation of success in employing amorphous tolvaptan in the form of particles also consisting of HPC polymer in Namburi’s pharmaceutical aqueous suspension because Doi et al. teaches that amorphous tolvaptan used in the form of a solid dispersion (amorphous tolvaptan dispersed in polymer and spray-dried into particles) using HPC exhibited superior solubility and absorption when orally administered. The ordinarily skilled artisan would have been motivated to use amorphous tolvaptan dispersed in polymer and spray-dried into particles because Namburi et al. teaches his pharmaceutical suspension for solubilizing a sparingly soluble or insoluble drug in aqueous suspension, and Doi et al. teaches amorphous tolvaptan as one of such sparingly soluble drugs whose aqueous solubility can be further enhanced by formulation into spray-dried particles using HPC polymer. The skilled artisan, therefore, would have found it prima facie obvious to employ the amorphous tolvaptan in the form of Doi’s solid dispersion particles with HPC polymer in order to further improve solubility of the tolvaptan when used in Namburi’s pharmaceutical suspension, which was explicitly disclosed for effectively solubilizing sparingly soluble drugs in aqueous suspension for administration.

Namburi’s suspension exemplifies the use of 1.0% HPMC with viscosity of 6 mPa·s (defined in Namburi et al. as measured in a 2% aqueous solution at 20°C, such as METHOCEL E6 LV). 
Applicant recites that the particles “consist of” amorphous tolvaptan with either HPC or HPMC. As Doi’s teachings clearly provide for amorphous tolvaptan particles with HPC, the teachings of Doi et al. clearly meet this limitation of Applicant’s claims. 
The exemplified suspension of Namburi’s Ex.1 reports the percentage and gram weights of each of the incorporated components, further indicating the quantity of purified water as “qs” (quantum satis). The total percentage summation of each of the reported components, aside from water, is 66.421%3, leaving 33.579% as the balance of water. 
Accordingly, for every 100 g total weight of the aqueous suspension, the suspension contains 2.0% (or 2.0 g) of the active pharmaceutical component (in this case, amorphous tolvaptan particles with HPC, as suggested above by the combined teachings of Namburi et al. in view of Kondo et al. and Doi et al.), which meets Applicant’s range recited in instant claim 20 that the suspension comprise 0.01-5% by weight amorphous tolvaptan based on the total weight of the suspension. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Rejection of claims 1, 6-14, 16, 20 and 22-28 is proper.

No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 16, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that this chemical name is synonymous with “tolvaptan” as defined at p.1, l.11-12 of the as-filed specification, which is further supported by the identical chemical structures provided at para.[0002] of Doi et al. and at p.1, l.17-19 of the as-filed specification. 
        
        2 Namburi et al. explicitly defines “sparingly soluble in water” as 1 part of active pharmaceutical component to 30-100 parts of water, and explicitly defines “insoluble in water” as 1 part of active pharmaceutical component to at least 10,000 parts of water. 
        European Medicines Agency documents the water solubility of tolvaptan as 0.00005 w/v%, which is equivalent to 0.00005 g tolvaptan/100 mL water, or 0.00005 g tolvaptan/100 g water (since 1 mL of water = 1 g), or 0.00005 parts tolvaptan per 100 parts water. For every 0.00005 parts tolvaptan per 100 parts of water, the skilled artisan would have recognized that the equivalent water solubility of 1 part tolvaptan is per 2,000,000 parts water (or 1 g tolvaptan/2,000,000 mL water, or 1 g tolvaptan/2,000,000 g water). 
        Accordingly, the water solubility of tolvaptan clearly meets Namburi’s definition of “insoluble in water”, as 1 part of tolvaptan requires >10,000 parts of water.
        3 (2.000% ibuprofen, or active pharmaceutical component) + (0.050% sucralose) + (0.200% anhydrous citric acid) + (10.000% glycerin) + (5.000% sorbitol) + (47.500% high fructose corn syrup) + (0.260% xanthan gum) + (1.000% HPMC) + (0.150% methyl paraben) + (0.050% propyl paraben) + (0.060% sodium hydroxide) + (0.001% red colorant) + (0.150% bubble gum flavoring) = 66.421% of suspension components, not including water. 
        As the suspension must sum to 100 parts, or 100%, and the balance of the suspension is water, the suspension is 100% - 66.421% suspension components = 33.579% water.